DETAILED ACTION
This is a non-final Office action for Application 17/051,802 filed 10/30/2020.

Status of Claims
Claims 1-17 are pending;
Claim 1 is original; claims 2-17 are currently amended; claim 18 has been cancelled;
Claims 1-17 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/30/2020 has been considered by the Examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "47" (paragraph 0038, line 5).


Specification
The disclosure is objected to because of the following informalities:
Paragraph 0026, line 2, the period after "form" should be a semicolon.
Paragraph 0027, line 2, a semicolon should be added at the end of the sentence.
Paragraph 0028, line 1, the comma should be a semicolon.
Appropriate correction is required.

Claim Objections
Claims 2, 4-7, 9, 14, and 16 are objected to because of following informalities:
Claim 2, lines 1 and 2, "at least" appears to be --said at least--.
Claims 4-6, the applicant is advised to use either "said apertures" or "said mounting apertures" consistently in the claims.
Claim 7, line 3, "of" appears to be --toward—

Claim 14, line 3, "greater" appears to be --a greater--.
Claim 14, line 3, "said circular" appears to be --said substantially circular--.
Claim 14, line 6, the semicolon appears to be a comma.
Claim 16, line 3, "each cap" appears to be --each said cap--.
Appropriate correction is required.

Claim Interpretation
Regarding claim 14, the "second mounting aperture" provided in the "mounting structure" of the "item of furniture" is positively recited in lines 2 and 3, "said second mounting aperture comprises a substantially circular hole and wherein said second mount includes an annular collar of greater diameter than a diameter of said circular hole."  Therefore, the "second mounting aperture" is considered as a required structure within the scope of claim 14.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C)	the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word "means" (or "step") in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word "means" (or "step") in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word "means" (or "step"), e.g., "at least one fixing means" (claim 1, line 10; claim 9, line 8); "a first fixing means" (claim 2, line 2; claim 10, line 3), "a second fixing means" (claim 2, line 3; claim 10, line 5), are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word "means" (or "step") are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, there is insufficient antecedent basis for the limitation "the position" (line 10) in the claim.  Appropriate correction is required.
Regarding claim 1, it is recited in lines 10 and 11, "at least one fixing means extending between one of said mounts and said mounting structure."  It is not clear as to how the first fixing means (30) extends between the first mount (18) and the mounting structure (13) or how the second fixing means (50) extends between the second mount (19) and the mounting structure (13).  How does the applicant define "extending between" in the instant case?  As shown in Figure 4, the first fixing means (30) does not appear to extend between the first mount (18) and the mounting structure (13).  Similarly, as shown in Figure 5, the second fixing means (50) does not appear to extend between the second mount (19) and the mounting structure (13).  The applicant is advised to clarify how the instant limitations with respect to "extending between" are consistent with the drawings.  Similar rejection applies to the limitations in claim 2 (lines 2-4), claim 9 (lines 8 and 9), and claim 10 (lines 3-5).  Appropriate correction is required.
Regarding claim 2, it is not clear as to how the "first fixing means" in claim 2 (line 2) is related to the "at least one fixing means" in claim 1 (line 10).  For example, does the method of claim 2 require the "first fixing means" in claim 2 in addition to the Similar rejection applies to the limitation "a second fixing means" in claim 2 (line 3) and the limitation "said first and second fixing means" in claim 15 (line 5).  Appropriate correction is required.
Regarding claim 10, it is not clear as to how the "first fixing means" in claim 10 (line 3) is related to the "at least one fixing means" in claim 9 (line 8).  For example, does the apparatus of claim 10 require the "first fixing means" in claim 10 in addition to the "at least one fixing means" in claim 9?  Or does the "at least one fixing means" in claim 9 comprise the "first fixing means" in claim 10?  Similar rejection applies to the limitation "a second fixing means" in claim 10 (line 5).  Appropriate correction is required.
Regarding claim 13, there is insufficient antecedent basis for the limitation "said second mounting aperture" (line 3) in the claim.  Appropriate correction is required.
Regarding claim 15, there is insufficient antecedent basis for the limitation "said first and second fixing means" (line 5) in the claim.  Appropriate correction is required.
Regarding claim 17, there is insufficient antecedent basis for the limitation "the contact faces" (line 2) in the claim.  Appropriate correction is required.
Claims 3-8, 11, 12, 14, and 16 are rejected as being dependent from a rejected claim.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-11, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bates (US 4,683,670).
Regarding claim 1, Bates discloses a method of mounting an item of furniture (10, fig 1) on a substantially vertical surface (30, fig 2), said item of furniture having a mounting structure (12, fig 2), said method including the steps of: fixing a first mount (34, fig 3, the first mount 34 corresponds to the top left 32 in Figure 1) to said substantially vertical surface (see Figure 3); engaging said mounting structure with said first mount such that said item of furniture is supported thereby (see Figures 1 and 2); levelling said item of furniture while supported by said first mount (see Figures 1 and 2); fixing a second mount (34, fig 3, the second mount 34 corresponds to the bottom left 32 in Figure 1) to said substantially vertical surface at a position vertically spaced from said first mount (see Figure 1); and fixing the position of said item of furniture relative to said substantially vertical surface by applying at least one fixing means (44, fig 2) extending 

    PNG
    media_image1.png
    538
    583
    media_image1.png
    Greyscale
[AltContent: textbox (First Mount & First Fixing Means)]
[AltContent: arrow]

[AltContent: arrow][AltContent: textbox (Second Mount & Second Fixing Means)]
[AltContent: arrow]



[AltContent: textbox (36 – Mounting Aperture)]


Regarding claim 2, wherein applying at least one fixing means comprises applying a first fixing means (44, fig 2, the first fixing means 44 corresponds to the top left 32 in Figure 1) between said first mount and said mounting structure, and applying a second fixing means (44, fig 2, the second fixing means 44 corresponds to the bottom left 32 in Figure 1) between said second mount and said mounting structure, each of said first and second fixing means being configured to apply a bias to said mounting structure in a direction toward said substantially vertical surface (see Figures 1 and 2, see col 3, lines 10-15).
Regarding claim 3, the method further comprising supporting said item of furniture on said first mount under gravity (see Figures 1 and 2).
Regarding claim 4, wherein said mounting structure comprises a substantially planar back-board (12, fig 2) forming part of said item of furniture, mounting apertures (36, fig 2, see annotation, see col 3, lines 1-4) being provided in said back-board, said method further comprising passing said first and second mounts through said apertures (see Figures 1 and 2, see col 3, lines 63-68).
Regarding claim 5, the method further comprising passing said first mount through one of said apertures above another of said apertures for said second mount (see Figures 1 and 2, see col 3, lines 63-68).
Regarding claim 6, wherein said first and second fixing means comprise caps (44, fig 2) configured to overlie said mounting apertures, said method comprising engaging said caps with said first and second mounts (see Figures 2 and 3).
Regarding claim 9, the applicant is reminded that the "item of furniture" and the "substantially vertical surface" are not positively recited in claim 9 and therefore are not required structures within the scope of claim 9.  Bates discloses an apparatus (see Figures 1 and 2) for fixing an item of furniture (10, fig 1) to a substantially vertical surface (30, fig 2), said item of furniture having a mounting structure (12, fig 2), said apparatus comprising: a first mount (34, fig 3, the first mount 34 corresponds to the top left 32 in Figure 1) configured to, in use, fix to said substantially vertical surface and engage with said mounting structure to support said item of furniture with respect to said substantially vertical surface (see Figures 1 and 2); a second mount (34, fig 3, the second mount 34 corresponds to the bottom left 32 in Figure 1; alternatively, for claims 13-16, 34, 44, fig 2, the second mount 34, 44 corresponds to the bottom left 32 in Figure 
Regarding claim 10, the apparatus further comprising a first fixing means (44, fig 2, the first fixing means 44 corresponds to the top left 32 in Figure 1) configured to, in use, extend between said first mount and said mounting structure (see Figures 1 and 2); and a second fixing means (44, fig 2, the second fixing means 44 corresponds to the bottom left 32 in Figure 1) configured to, in use, extend between said second mount and said mounting structure (see Figures 1 and 2), said first and second fixing means being operable to apply a bias to said mounting structure in a direction toward said substantially vertical surface (see Figures 1 and 2, see col 3, lines 10-15).
Regarding claim 11, wherein said first mount and second mounts are configured to pass through first and second mounting apertures (36, fig 2, see annotation, see col 3, lines 1-4) respectively provided in said mounting structure (see Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Gager (US 8,210,785 B1).
Regarding claim 7, Bates does not disclose the method comprising engaging said caps with said first and second mounts in a manner that provides a progressive bias to said mounting structure in the direction of said substantially vertical surface.
Gager teaches an apparatus (see Figure 5) comprising: a mount (142, fig 5); a fixing means (112, fig 5) comprising a cap (112, fig 5) configured to overlie a mounting aperture (42, fig 5, see annotation, see Figure 2), wherein the cap is engaged with the mount via screw fitting to provide a progressive bias to a mounting structure (24, fig 5) in a direction toward a surface (see Figures 5 and 7).

    PNG
    media_image2.png
    360
    420
    media_image2.png
    Greyscale

[AltContent: textbox (42 – Mounting Aperture)][AltContent: arrow]

[AltContent: arrow][AltContent: textbox (121 – Female Screw Thread)]



Bates and Gager are analogous art because they are at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to engage said caps (Bates: 44, fig 2) with said first and second mounts (Bates: 34, fig 3) via screw fitting in a manner that provides a progressive bias to said mounting structure in the direction of said substantially vertical surface (Gager: see Figures 5 and 7) as taught by 
Regarding claim 8, the method further comprising screw fitting said caps to said first and second mounts (Gager: see Figures 5 and 7).

Claims 12-15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Einhorn (US 4,124,189).

    PNG
    media_image3.png
    241
    249
    media_image3.png
    Greyscale
Regarding claim 12, Bates discloses the apparatus, wherein said first mount comprises: a proximal contact face (34a, fig 3, see annotation) for engagement, in use, with said substantially vertical surface; a distal face (34b, fig 3, see annotation); and a first mount peripheral surface (35, fig 3) extending between said contact face and said distal face.
[AltContent: textbox (34a – Proximal Contact Face)]
[AltContent: connector]
[AltContent: textbox (34b – Distal Face)][AltContent: connector]


Bates does not disclose the apparatus, wherein said first mount peripheral surface tapers inwardly in a direction from said distal face to said contact face.
Einhorn teaches a mount (45, fig 14) comprising: a proximal contact face (45a, fig 14, see annotation) for engagement, in use, with a substantially vertical surface (15, fig 14); a distal face (45b, fig 4, see annotation); and a peripheral surface (49, fig 14) 
    PNG
    media_image4.png
    260
    144
    media_image4.png
    Greyscale
[AltContent: connector][AltContent: textbox (45b – Distal Face)][AltContent: connector]Figure 14).


[AltContent: textbox (45a – Proximal Contact Face)]



Einhorn is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the first mount peripheral surface (Bates: 35, fig 3) with a taper shape (Einhorn: 49, fig 14) to be tapering inwardly in a direction from said distal face to said contact face (Einhorn: see Figure 14) as taught by Einhorn.  The motivation would have been to allow the first mount to be also utilized in hanging different article with a cord, thereby enhancing the overall utilities of the first mount.  Therefore, it would have been obvious to combine Bates and Einhorn to obtain the invention as specified in claim 12.
Regarding claim 13, wherein said second mount (Bates: 34, 44, figs 2 & 3) comprises a second periphery (Bates: see Figure 2), at least part of which is configured to extend over and beyond a dimension of said second mounting aperture (Bates: see Figure 2).
Regarding claim 14, wherein: said second mounting aperture comprises a substantially circular hole (Bates: 36, fig 2, see annotation) and wherein said second mount includes an annular collar (Bates: 46, fig 2) of greater diameter than a diameter of said circular hole (Bates: see Figure 2); and said second mount has a proximal contact face (Bates: 34a, fig 2, see annotation) engagement, in use, with said substantially vertical surface; and a distal face (Bates: 46a, fig 2, see annotation), an outer surface of said collar defining said distal face (Bates: see Figure 2).

    PNG
    media_image5.png
    287
    319
    media_image5.png
    Greyscale

[AltContent: connector][AltContent: textbox (34c – Cavity)]
[AltContent: textbox (34a – Proximal Contact Face)]
[AltContent: textbox (46a – Distal Face)][AltContent: connector][AltContent: connector]



Regarding claim 15, wherein: said first and second mounts each include a cavity (Bates: 34c, fig 2, see annotation) extending inwardly from said distal faces, said cavities terminating in fixing flanges (Bates: 38, fig 2), the outer surfaces of which define said proximal contact faces (Bates: see Figure 2); and said first and second fixing means (Bates: 44, fig 2, the first and second fixing means 44 for claim 15 correspond to the assemblies 32 at top right and bottom right in Figure 1) comprise caps (Bates: 46, fig 2) engageable with said cavities (Bates: see Figures 1 and 2, the caps 46 are capable of performing the above intended use).

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Einhorn (US 4,124,189) and Gager (US 8,210,785 B1).
Regarding claim 16, Bates, as modified by Einhorn and Gager (see above discussions with respect to claims 7 and 12), teaches the apparatus, wherein each said cavity comprises a cylindrical cavity (Bates: 34c, fig 2, see annotation), a cylindrical surface of which is provided with a female screw thread (Gager: 121, fig 5, see annotation above) to, in use, engage with a male screw thread (Gager: 120, fig 5) on each cap (Gager: see Figure 5; Bates: see Figures 1 and 3; the female screw thread 121 of Gager is capable of performing the above intended use).

Claim 17, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Bates (US 4,683,670) in view of Einhorn (US 4,124,189) and Walker et al. (US 10,329,008 B2), hereinafter Walker.
Regarding claim 17, Bates, as modified by Einhorn with respect to claim 12, does not teach the apparatus, wherein the contact faces of said first and second mounts are provided with annular grooves configured and operable to receive O-rings.
Walker teaches an apparatus (10, fig 2) comprising: a first mount (104, fig 2) and a second mount (106, fig 2), wherein contact faces (144, 162, fig 2) of said first and second mounts are provided with annular grooves (146, 164, fig 2) configured and operable to receive O-rings (114, 116, fig 2).



    PNG
    media_image6.png
    779
    641
    media_image6.png
    Greyscale













Walker is analogous art because it is at least from the same field of endeavor, i.e., mounting systems.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the contact faces (Bates: 34a, fig 3, see annotation) of the first and second mounts (Bates: 34, fig 3) with annular grooves (Walker: 146, 164, fig 2) configured and operable to receive O-rings (Walker: 114, 116, fig 2) as taught by Walker.  The motivation would have been to increase frictional resistance between the wall and the first and second mounts, thereby enhancing securement of the sign to the wall.  Therefore, it would have been obvious to combine Bates, Einhorn, and Walker to obtain the invention as specified in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure.  See the attached PTO-892 for various mounts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571)272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                       

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631